DETAILED ACTION
	This is a final rejection in response to amendment filed 1/28/21. Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive. 112 rejections have been withdrawn in light of amendments.  Regarding independent claims 1 and 16, although figure 2 shows the pump downstream of the heat sink exchangers, figure 3 shows the pump downstream of the heats source exchangers 106 and directly upstream of the heat sink exchangers 108 ([0042] teaches the location of the heat exchange module 136, which shows that the pump is also upstream of the heat sink exchangers, additionally, [0051] teaches the heat sink exchangers and the heat source exchangers can be located anywhere).  Regarding claim 12, applicant argues the waste heat recovery system comprising a heat source exchanger is not in thermal communication with the exhaust section.  However, [0029] teaches the CCA system heat source exchanger as well as ACC system heat source exchanger.  [0023] previously teaches the use of the CCA system with the turbine section and the ACC system for cooling the casing of the turbine section. The cooling of the turbine sections would be in thermal communication with the exhaust.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10, 12-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2017/0167382).
	Regarding independent claim 1, Miller teaches a gas turbine engine 10 comprising: 

a fuel delivery system for providing a flow of fuel to the combustion section [0021]; and 
a waste heat recovery system 100 comprising a heat source exchanger 106 in thermal communication with the turbine section, the exhaust section, or both [0029]; 
a heat sink exchanger 108 in thermal communication with the fuel delivery system [0031], the core air flowpath upstream of the combustion section, or both; 
a thermal transfer bus 102 comprising a thermal transfer fluid [0028] and extending from the heat source exchanger to the heat sink exchanger; and 
a pump 104 in fluid communication with the thermal transfer bus downstream of the heat source exchanger and directly upstream of the heat sink exchanger for increasing a temperature and a pressure of the thermal transfer fluid in the thermal transfer bus received by the heat exchanger (inherent for a pump). Although figure 2 shows the pump downstream of the heat sink exchangers, figure 3 shows the pump downstream of the heats source exchangers 106 and directly upstream of the heat sink exchangers 108 ([0042] teaches the location of the heat exchange module 136, which shows that the pump is also upstream of the heat sink exchangers, additionally, [0051] teaches the heat sink exchangers and the heat source exchangers can be located anywhere).  
Regarding dependent claim 2, Miller teaches wherein the thermal transfer bus is a closed-loop thermal transfer bus further extending from the heat sink exchanger back to the heat source exchanger ([0063] and figure 2).
Regarding dependent claim 3, Miller teaches wherein the waste heat recovery system further comprises an expansion device in fluid communication thermal transfer bus downstream of the heat sink exchanger and upstream of the heat source exchanger [0039].
Regarding dependent claim 4, Miller teaches wherein the heat sink exchanger 106 is in thermal communication with the compressor section at the downstream end of the compressor section [0031].
dependent claim 5, Miller teaches wherein the heat sink exchanger 106 is in thermal communication with the compressor section at an exit of an HP compressor of the compressor section [0024, 0028].
Regarding dependent claim 6, Miller teaches wherein the heat source exchanger 106 is in thermal communication with the exhaust section [0029-0031]. As they are in thermal communication with the different components of the engine including the compressor and turbine, all of the exchangers are in thermal communication with each and every portion of the engine as well as the exhaust.
Regarding dependent claim 7, Miller teaches wherein the heat sink exchanger is in thermal communication with the compressor section at the downstream end, wherein the downstream end of the compressor section defines a sink reference temperature, wherein the heat source exchanger is in thermal communication with the exhaust section, wherein the exhaust section defines an source reference temperature, and wherein the source reference temperature is less than the sink reference temperature within at least one range of engine operating speeds [0024].
Regarding dependent claim 9, Miller teaches, wherein the the at least one range is between about seventy-five percent and about one hundred percent of a maximum rated speed of the engine. It is inherent that a gas turbine engine can operate at any operating speed within the rated speed of the engine.
Regarding dependent claim 10, Miller teaches wherein the heat sink exchanger is in thermal communication with the compressor section at an exit of an HP compressor of the compressor section. As they are in thermal communication with the different components of the engine including the compressor and turbine, all of the exchangers are in thermal communication with each and every portion of the engine.
Regarding independent claim 12, Miller teaches a gas turbine engine 10 comprising: 
a compressor section 24 defining a downstream end and the downstream end defining a sink reference temperature; 
a combustion section 26;
a turbine section 30; 

 a fuel delivery system for providing a flow of fuel to the combustion section [0021]; and
a waste heat recovery system 100 comprising a heat source exchanger 
106 in thermal communication with the exhaust section;
 a heat sink exchanger 108 in thermal communication with the core air flowpath upstream of the combustion section; and 
a thermal transfer bus 102 comprising a thermal transfer fluid and extending from the heat source exchanger to the heat sink exchanger [0023 and 0029].
Regarding dependent claim 13, Miller teaches wherein the waste heat recovery system further includes a pump 104 in fluid communication with the thermal transfer bus downstream of the heat source exchanger and upstream of the heat sink exchanger for increasing a temperature and a pressure of the thermal transfer fluid in the thermal transfer bus. The pump in figure 2 of Miller is in a closed loop and can be considered upstream or downstream of any of the heat exchangers and would depend on the reference point.
Regarding dependent claims 14 and 15, Miller teaches, wherein the at least one range is between about seventy-five percent and about one hundred percent of a maximum rated speed of the engine. It is inherent that a gas turbine engine can operate at any operating speed within the rated speed of the engine.
Regarding independent claim 16, Miller teaches method for operating a gas turbine engine 10 comprising a fuel delivery system and a compressor section 24, a combustion section 26, a turbine section 30, and an exhaust section in serial flow order, the method comprising: 
extracting heat from the exhaust section, the turbine section, or both using a heat source exchanger of a waste heat recovery system of the gas turbine engine; and transferring the extracted heat through a thermal transfer bus of the waste heat recovery system to a heat sink exchanger in thermal communication with the compressor section proximate a downstream end of the compressor section, the 
Regarding dependent claim 17, Miller teaches further comprising: transferring heat from the heat sink exchanger to the compressor section proximate the downstream end [0023 and 0031].
Regarding dependent claim 20, Miller teaches further comprising: providing the thermal transfer fluid from the heat sink exchanger back to the heat source exchanger (this is the case as it is closed loop).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Regarding dependent claims 8 and 19, Miller teaches the invention as claimed and discussed above.  Miller is silent to the temperatures difference between the source reference temperature and the sink reference temperature of about 5 percent. However, Miller teaches it was known to control the temperatures of the engine and heat exchange fluid with the controller [0034,0041].  
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the temperatures as desired because the temperatures of the fuel and within the engine were recognized as a result-effective variable achieving a particular level of cooling and it would have been a matter of routine experimentation to determine the optimum or workable ranges to achieve a desired temperatures in the engine.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Miller et al (US 2018/0216575).
Regarding dependent claim 11, Miller teaches the invention as claimed and discussed above.  Miller is silent to wherein the gas turbine engine defines an overall pressure ratio of at least about 25. 
Miller ‘575 teaches that it was known to operate a gas turbine engine with an overall pressure ratio greater than or equal to 25 during operation.
It would have been obvious to one of ordinary skill in the art at the time of filing to operate a gas turbine engine at a high overall pressure ratio as higher ratios equate to higher efficiency. 

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of .Huang et al. (US 6939392)
dependent claim 18, Miller teaches the invention as claimed and discussed above. Miller is silent wherein extracting heat from the exhaust section using the heat source exchanger comprises extracting heat defining a source reference temperature, 
wherein transferring heat from the heat sink exchanger to the compressor section proximate the downstream end comprises transferring heat from the heat sink exchanger to a location defining a sink reference temperature, and
wherein the source reference temperature is less than the sink reference temperature [0023, 0024, 0029].
Miller is silent to the heat extracted from the exhaust section. 
Huang teaches it was known to extract heat from the exhaust section (col. 9, ll. 5- 29).  It would have been obvious to one of ordinary skill in the art at the time of filing to use exhaust as a heat source as it improves efficiency by using waste heat.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741